DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 7-10 and 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 6, 8, 10, 11 and 13-15 of conflicting Patent No. 10,750,236 B2. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 19 and 20 of conflicting Patent No. 11,240,556 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 10,750,236 B2 and 11,240,556 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example. 
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 10,750,236 B2
1
2
3
4
1 & 5

6
8
10
11
Conflicting Patent No. 11,240,556 B2
1
1& 2
3
4
1& 5
6
7
8
8 & 9
10
Pending Application 17/644437
1
2
3
4
5
6
7
8
9
10











Conflicting Patent No. 10,750,236 B2




13
14
15


6
Conflicting Patent No. 11,240,556 B2
11
8 & 12
13
14
15
15 & 16
17
15 & 19
20
7
Pending Application 17/644437
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,240,556 B2. Claims 8 and 5 of pending application and claim 8 and 13 in the conflicting Patent No. 11,240,556 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly. Although not shown below Conflicting Patent No. 10,750,236 B2 is analyzed and rejected similarly. 
Pending (17/644437)
Claim 1 of Pending Application
Conflicting Patent No. 11,240,556 B2
Claim 1 of Conflicting Application
1. A media device comprising: 
1. A media device comprising: 
at least one processing device; and 
at least one processing device; and 
a non-transitory computer-readable medium storing program instructions that, when executed by the at least one processing device, cause the media device to perform operations comprising:, 
a non-transitory computer-readable medium storing program instructions that, when executed by the at least one processing device, cause the media device to perform operations comprising: 
generating a first query fingerprint of first media content being consumed by the media device
generating a first query fingerprint of first media content being consumed by the media device; 
sending the first query fingerprint to a server, in response to the server finding a match to the first query fingerprint that indicates an identity of a first channel being watched via the media device, receiving, from the server, a plurality of fingerprints of upcoming media content to be displayed on a second channel different from the first channel,
sending the first query fingerprint to a server; in response to the server finding a match to the first query fingerprint: (i) receiving, from the server, an identification of a first channel being watched via the media device; (ii) receiving, from the server, a first plurality of fingerprints generated from first upcoming media content to be displayed on the first channel after the first media content; and (iii) receiving, from the server, a second plurality of fingerprints of second upcoming media content to be displayed on a second channel different from the first channel; 
storing the received plurality of fingerprints,
storing the first plurality of fingerprints and the second plurality of fingerprints in a local database of the media device; 
generating a second query fingerprint of second media content being consumed by the media device,
generating a second query fingerprint of second media content being consumed by the media device;
comparing the second query fingerprint with at least the received plurality of fingerprints, and
comparing the second query fingerprint with the first plurality of fingerprints and with the second plurality of fingerprints stored in the local database; and
determining whether the media device has changed from the first channel to the second channel, based on the comparing of the second query fingerprint with at least the received plurality of fingerprints of the upcoming media content to be displayed on the second channel different than the first channel.
determining whether the media device remains set on the first channel or has changed to the second channel based on the comparison of the second query fingerprint.


	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-U.S. Pub. No. 2012/0117584 A1 to Gordon (Comparing the comparison fingerprint with a first plurality of reference fingerprints for a plurality of reference sequences of media content so as to identify the unknown sequence of media content as an identified reference sequence of media content and sending, to the media system, a second plurality of reference fingerprints for the identified reference sequence of media content).
-U.S. Pub. No. 2014/0007152 A1 to Pora (Determining the programs being played at a television through audio/video signal recognition).
-U.S. Pub. No. 2018/0167676 A1 to Oztaskent (Matching a sample audio fingerprint to a locally stored audio fingerprint and uses the correlating information to identify a first video program corresponding to the matched sample audio fingerprint).

Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426